DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 OCT 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 11 OCT 2022.  The status of the claims is as follows:
Claims 1-5 and 11-14 are pending.
Claims 1-3, 11, and 13 are amended.
Claims 6-10 and 15 are canceled.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 AUG 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose ‘549 (WO 2013027549; US PGPub 2014/0342573 is the national stage entry of this document and is used as a translation thereof; all citations taken from the US ‘573 document) in view of Takamure ‘072 (U.S. PGPub 2015/0099072).
Claim 1 – Hirose ‘549 teaches a method of manufacturing a semiconductor device (Abstract) comprising forming a metal-containing carbide film (PG 0441, PG 0432) including a metal element and carbide (e.g. PG 0432, titanium carbonitride) by performing a predetermined number of times in a time-division manner a cycle comprising (e.g. PG 0441):
Performing a first cycle a first plural number of times (PG 0441), the first cycle including:
Forming a first layer on a substrate (PG 0432, films may be formed as lamination films of two different compositions) by supplying (PG 0440, all gases are alternately supplied) an organic metal source gas containing the metal element and carbon to a substrate (PG 0441, tetrakisethylmethylaminotitanium; PG 0440 discloses alternate supply of the precursors, therefore at least one pulse of tetrakisethylmethylaminotitanium is provided to form a first layer) at a first supply flow rate through a first supply time to the substrate (e.g. PG 0114, supply of gas for given time and given flow rate) without supplying any halogen-based metal source gas containing any metal element (each precursor is introduced individually when it is introduced in the chamber as part of an ALD process; therefore, each individual introduction of precursor is a single gas and forms an adsorbed layer of precursor on the substrate); and
Forming a second layer on the substrate (PG 0432, films may be formed as lamination films of two different compositions) by supplying (PG 0440, all gases are alternately supplied) a halogen-based metal source containing the metal element to the substrate (PG 0441, titanium tetrachloride; PG 0440 discloses alternate supply of the precursors, therefore at least one pulse of titanium tetrachloride is provided to form a second layer) at a second supply flow rate through a second supply time (e.g. PG 0103, supply of gas for given time and given flow rate) without supplying any organic metal source gas containing any metal element and carbon (each precursor is introduced individually when it is introduced in the chamber as part of an ALD process; therefore, each individual introduction of precursor is a single gas and forms an adsorbed layer of precursor on the substrate),
Such that the first layer is formed to be thicker than the second layer (PG 0103, PG 0114; time and flow rate are controlled to control the thickness of deposited layers).
Hirose ‘549 does not disclose methods of controlling the film stress of the deposited material (film stress is acknowledged as a parameter to be controlled at e.g. PG 0004).  Hirose ‘549 does disclose controlling the ratio of flow gases in order to control the composition of the deposited material (e.g. PG 0123; as before, PG 0431 teaches the analogy of this process to the metal-based films).  It is particularly noted that Hirose ‘549 operates on the principle of converting an adsorbed film comprising metal and chlorine (PG 0104 and PG 0431) to a film comprising metal, nitrogen, and carbon (PG 0115); as such, the nitrogen and carbon are displacing chlorine from the adsorbed film.  Hirose '549 further teaches that controlling the adsorption time of the metal-chlorine gas may make the layer too thick to be completely modified (PG 0108) and teaches control of the adsorption such that about one atomic layer is preferably formed.  Takamure ‘072 discloses that controlling the carbon content in a titanium nitride film controls the amount and type of stress present in the film (PG 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hirose ‘549 to control the carbon content of the deposited titanium nitride material as suggested by Takamure ‘072 in order to control the stress of the deposited film.  As discussed above, the carbon content is a function of replacing chlorine atoms with carbon atoms; therefore, controlling the flow rates and flow times to control the amount of accessible chlorine and the amount of carbon available to replace it in order to obtain a desired stress in the final film is rendered obvious.
Claims 2 and 3 – Hirose ‘549 / Takamure ‘072 teaches that the organic and halogen-based source gases may be applied to the substrate in any desired order (Hirose ‘549 PG 0413); Hirose ‘549 / Takamure ‘072 further teach supplying the organic metal source-gas and the supplying the halogen-based metal source gas are performed in an time-division manner (Hirose ‘549 PG 0440 and 0441, all gases are alternately supplied and as such are present in divided portions of time).
Claim 5 - Hirose ‘549 / Takamure ‘072 enables at least titanium, tantalum, aluminum, hafnium, zirconium and molybdenum and carbonitrides of the same (Hirose ‘549 PG 0431-0437)
Claim 12 – Hirose ‘549 / Takamure ‘072 discloses titanium carbonitride and titanium oxycarbide (Hirose ‘549 PG 0432), which are titanium carbides.
Claim 13 – Hirose ‘549 / Takamure ‘072 teaches tetrakisethylmethylaminotitanium (Hirose ‘549 PG 0441).  Hirose ‘549 / Takamure ‘072 further teaches wherein the supplying the organic metal source-gas and the supplying the halogen-based metal source gas are performed in a time-division manner (Hirose ‘549 PG 0440 and 0441, all gases are alternately supplied and as such are present in divided portions of time) to form a metal-containing carbonitride film containing the metal element, carbon and nitrogen (Hirose ‘549 PG 0432).  Control of the supply flow rate of the organic metal source gas is rendered obvious as discussed in the rejection of Claim 1.
Claim 14 – Hirose ‘549 / Takamure ‘072 discloses that controlling the carbon content in a titanium nitride film controls the amount and type of stress present in the film (Takamure ‘072 PG 0047).  Adjusting the concentration of carbon necessarily adjusts the concentration of titanium and nitrogen as well.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose ‘549 / Takamure ‘072 as applied to Claim 1 above, and further in view of Meijer ‘457 (U.S. PGPub 2006/0292457).
Claim 4 – Neither Hirose ‘549 nor Takamure ‘072 disclose that the metal films formed therein may be used as a mask film for a substrate.  Hirose ‘549 discloses that silicon nitride may be used as a mask film at PG 0004.  Meijer ‘457 is drawn to the formation of hard masks for use in semiconductor processing (PG 0004, PG 0022 integrated circuits) and contemplates e.g. titanium carbonitride for the process (PG 0033).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have deposited the titanium carbonitride film of Hirose ‘549 / Takamure ‘072 for use as a hard mask as suggested by Meijer ‘457, as Hirose ‘549 discloses the deposition of at least titanium nitride and Meijer ‘457 discloses that titanium carbonitride films may be used as hard masks in semiconductor applications.

Response to Arguments
Applicant's arguments filed 11 OCT 2022 regarding rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-12) that none of the cited references, alone or in combination, teach all the limitations of Claim 1 as amended.  Examiner respectfully disagrees.
The amendments to Claim 1 require that a first layer is formed without supply of a second type of gas and that a second layer is formed without supply of a first type of gas.  As discussed in the previous Office Action, each precursor gas is introduced individually when it is introduced in the chamber as part of an ALD process; therefore, each individual introduction of precursor is a single gas in the absence of other gases.  Hirose ‘549 PG 0103 discloses that control of flow rate and exposure time allows for control of thickness of each adsorbed layer.  This interpretation applies to a single ALD cycle and is not reliant on the A-B and B-A introduction sequences previously applied.
Applicant argues generally that no additional reference cited corrects the deficiencies of Hirose ‘549.  Examiner respectfully maintains that the alleged deficiencies are in fact properly addressed by Hirose ‘549 and therefore the additional references are not required to address them.
In the absence of specific arguments to a claim which clearly point out how a specific claim limitation overcomes the cited references of record, Examiner maintains the propriety of the rejections of Claims 2-5 and 12-14.
Applicant argues that the amendment to Claim 11 in conjunction with an allowable Claim 1 means that Claim 11 should be rejoined and allowed.  Examiner notes that at the present time, Claim 1 is not held as allowable; therefore, discussions of rejoinder are currently moot.

Conclusion                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712